Citation Nr: 0729437	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-35 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD),

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  In June 2007, the veteran and his wife 
testified at a hearing before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to entitlement to service connection for PTSD, the veteran 
and his representative assert that the claimant has PTSD as a 
result of his service in the Republic of Vietnam.  
Specifically, the veteran reported in writings to VA, 
statements to his healthcare providers, and in testimony at 
his personal hearing that his PTSD was caused, in substance, 
by the following incidents: 

1.  During his June 1970 to March 1971 
deployment, having his artillery crew and 
guns transported by helicopter to hill 
tops all over the Republic of Vietnam in 
support of various operations;

2.  In the summer of 1970, coming under 
sniper fire while on a convoy 
transporting artillery from one location 
back to Elsie's Rock;

3.  While serving with an artillery crew 
on Hill 34 (a/k/a LZ Ross), helping to 
move wounded from one helicopter to 
another for evacuation;

4.  While serving with an artillery crews 
on Hill 34 and Hill 105, coming under 
small arms fire;

5.  While serving with an artillery crew 
at Fire Base Defiant during Operation 
Picken Force, bringing an enemy camp 
under direct fire and seeing for the 
first time the effects his shells had on 
men and equipment;

6.  While participating in Operation 
Picken Force at Fire Base Defiant, almost 
being bombed by friendly aircraft while 
destroying enemy equipment found near the 
base camp;

7.  In December 1970, having to help out 
after a bus carrying children from the 
local orphanage hit a landmine after 
returning from a visit to his base camp 
outside of Denang for a Christmas party;

8.  While on a convoy, coming under fire 
from a sniper and after returning fire 
with one of the vehicle mounted 
machineguns, killing the sniper who 
turned out to be a child; and

9.  While serving with an artillery 
battery, seeing one of the other 155 
howitzers have a shell "cook-off" 
killing one solder and wounding several 
others.

As noted above, service personnel records confirm that the 
veteran's occupational specialty was field artillery battery 
man and he served in the Republic of Vietnam from June 1970 
to March 1971 with the following Battery's while with the 3rd 
Battalion, 11th Marines, 1st Marine Division:  from June 1970 
to September 1970 he was with Battery G; from September 1970 
to February 1971 he was with Battery C; and from February 
1971 to March 1971 he was with Battery E.

Service medical records dated in February 1972 show the 
veteran's complaints and/or treatment for stress, problems 
sleeping, and anger management problems secondary to a 
divorce, diagnosed as adult situational reaction.  Post-
service treatment records from the Bay Pines VA Medical 
Center and the VetCenter show his complaints and treatment 
for PTSD starting in January 2005.

VA Adjudication Procedure Manual, M21-1 MR, Part III, Subpart 
iv, Chapter 4, section H, Topic 29 (December 13, 2005) 
(formerly VA Adjudication Procedure Manual (M21-1), Part VI, 
Ch. 11.37(f)(3)) provides, in relevant part, that in 
adjudicating claims of entitlement to service connection for 
PTSD, "[i]f a VA examination . . . establishes a valid 
diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in-service stressor, 
request additional evidence from  . . . the Environmental 
Support Group (ESG) [now known as  the United Stated Army and 
Joint Services Records Research Center (JSRRC)].  

Likewise, in adjudication claims of entitlement to service 
connection for PTSD, VA must "always send an inquiry [to 
ESG] in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor.  A denial 
solely because of an unconfirmed stressor is improper unless 
it has first been reviewed by the ESG . . ."  Id.    In 
order to provide the veteran with every opportunity to 
support his claim, a remand is required.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).   Consideration should also be 
afforded to Suozzi v. Brown, 10 Vet. App. 307 (1997), in 
which it was held that corroboration of every detail is not 
required to satisfy 38 C.F.R. § 3.304(f) (2006), the 
requirement that there be credible supporting evidence that 
the claimed stressors actually occurred.  

As to entitlement to service connection for tinnitus, the 
veteran contends that he has tinnitus as a result of his 
exposure to artillery fire while serving as an artillery crew 
member in the Republic of Vietnam.  As reported above, 
service personnel records document the fact that the 
veteran's occupational specialty was field artillery battery 
man and he served in the Republic of Vietnam from June 1970 
to March 1971 with batteries attached to the 1st Marine 
Division.  Furthermore, in August 2007 the veteran filed with 
the Board, without a waiver of agency of original 
jurisdiction review, an October 2005 examination report 
prepared by Alexander J. Lozano, M.D., in which he provided 
the claimant with his first diagnosis of tinnitus. 

While service medical records periodically show the veteran's 
complaints and/or treatment for ear pain (see, for example, 
service medical records dated in January 1970, February 1971, 
and May 1971), they, including a December 1971 examination 
and the May 1972 separation examination, were negative for 
complaints, diagnoses, or treatment for tinnitus.  Moreover, 
post-service VA treatment records were not only negative for 
a diagnosis of tinnitus but specifically opined that he did 
not have tinnitus when he was treated in October 2002, 
October 2003, November 2004, November 2005, and December 
2006.  Furthermore, a review of the record on appeal shows 
that the veteran reported that he worked for years as a boat 
engine mechanic and for approximately the last seven years as 
a mechanic at a Harley-Davidson motorcycle shop.

Accordingly, the Board finds that a remand is required to 
obtain medical opinion evidence to resolve the conflict in 
the evidence as to whether the veteran has tinnitus and, if 
so, whether it is due to his service as an artillery 
crewmember in the Republic of Vietnam as opposed to his post-
service work around boat and motorcycle engines.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Given the veteran's failure to waive 
agency of original jurisdiction review of the newly obtained 
"pertinent" medical evidence from Dr. Lozano, a remand is 
also required for the issuance of a supplemental statement of 
the case.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2006).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  As to entitlement to service 
connection for PTSD, the RO/AMC should 
send the above stressor information to 
JSRRC for the purpose of verifying the 
veteran's alleged in-service stressors.  
Copies of the veteran's DD Form 214, 
his personnel records, and any other 
relevant documents should be sent to 
the JSRRC, Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA, 
22315-3802, for verification of 
stressors.  The agency should be asked 
to provide any information that might 
corroborate the veteran's alleged 
stressors.  If the agency is unable to 
provide information regarding any of 
the stressors alleged by the veteran, 
it should provide specific confirmation 
of that fact.  Any recommended follow-
up action suggested by JSRRC should be 
accomplished.

2.  As to entitlement to service 
connection for tinnitus, the RO/AMC 
should schedule the veteran for a 
pertinent examination to determine the 
presence and etiology of tinnitus.  The 
claims file should be forwarded to the 
examiners.  Following a review of the 
relevant medical evidence in the 
veteran's claims folder, the clinical 
examination, and any tests or studies 
that are deemed necessary, the examiners 
should provide consensus answers to the 
following questions.

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the veteran 
currently has tinnitus?

Is it at least as likely as not that 
any current tinnitus began during 
service or is causally linked to any 
incident of or finding recorded 
during service taking into account 
his in-service occupational 
specialty in artillery and his post-
service occupation as a mechanic?

The examiners are advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiners are requested to provide a 
rationale for all opinions expressed.  

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159. 

4.  Thereafter, the RO/AMC must 
readjudicate the veteran's claims taking 
into account, among other things, the 
United States Court of Appeals for 
Veterans Claims (Court) holding in 
Suozzi, supra.  The RO/AMC is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA and any other 
applicable legal precedent.  If any of 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits since the December 2006 SSOC 
including the medical evidence filed with 
the Board in August 2007 and all 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

